          Case 6:19-cv-01528-RBD-GJK Document 3 Filed 08/19/19 Page 1 of 2 PageID 19

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                       MiddleDistrict
                                                  __________  Districtofof__________
                                                                           Florida

ANDREA THOMAS, on behalf of herself and others similarly
                                                                  )
                    situated,
                                                                  )
                                                                  )
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                        Civil Action No. 6:19-cv-01528-ORL-37GJK
                           JSTC, LLC
                                                                  )
                                                                  )
                                                                  )
                                                                  )
                                                                  )
                           Defendant(s)                           )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           JSTC, LLC
                                           c/o SHAWN D. CORBETT
                                           REGISTERED AGENT
                                           639 ANCHOR LANE
                                           MELBOURNE, FLORIDA 32904


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           JANET R. VARNELL
                                           VARNELL AND WARWICK, P.A.
                                           P.O. BOX 1870
                                           LADY LAKE, FLORIDA 32158


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF
                                                                                   FCCOURT
                                                                                      OU R
                                                                                      OU RTT


Date:         Aug 19, 2019                                                                  biancaacevedo
                                                                                       SSignature
                                                                                        Si
                                                                                         iggnnaattuurre of
                                                                                                        of C
                                                                                                           Clerk
                                                                                                             lleerrkk oorr D
                                                                                                                           De
                                                                                                                           Deputy
                                                                                                                             eepu
                                                                                                                               puttyy Clerk
                                                                                                                               pu
           Case 6:19-cv-01528-RBD-GJK Document 3 Filed 08/19/19 Page 2 of 2 PageID 20

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:19-cv-01528-ORL-37GJK

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
